974 F.2d 1329
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Carlos Cuevas MORALES, Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 91-2280.
United States Court of Appeals,First Circuit.
September 10, 1992

Appeal from the United States District Court for the District of Puerto Rico
Carlos Wilfredo Cuevas-Morales on brief pro se.
Daniel F. Lopez Romo, United States Attorney, and Warren Vazquez, Assistant United States Attorney, on brief for appellee.
D. Puerto Rico
APPEAL DISMISSED.
Before Breyer, Chief Judge, Campbell, Senior Circuit Judge, and Cyr, Circuit Judge.
Per Curiam.


1
Appellant seeks to appeal a district court judgment dismissing his motion, filed pursuant to 28 U.S.C. § 2255.  Appellant failed to file any objection to the magistrate's report and recommendation, however, and so is precluded from obtaining appellate review.   Thomas v. Arn, 474 U.S. 140 (1985);   United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986).


2
Appellant, who is now proceeding pro se, suggests that we ought not to penalize him for this failure of his counsel below.  That indulgence, assuming we would grant it, however, avails appellant nothing.  We have reviewed the record and the briefs on appeal and, were we to reach the merits, we would affirm essentially for the reasons stated in the Magistrate's Report and Recommendation, dated September 16, 1991.  In short, appellant was not prejudiced by his counsel's failure.


3
Appeal dismissed.